Citation Nr: 1219136	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-46 815	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a surgical scar from removal of sebaceous cyst.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a disability manifested by breathing problems.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Louisville, Kentucky, respectively.  

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran submitted new evidence in the form of additional treatment records, which relate to the issues on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  

The Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, as the Veteran's treatment records show diagnoses of PTSD, depression, and anxiety, the Board has characterized the issue of service connection for a psychiatric disorder as set forth on the title page.


FINDINGS OF FACT

1.  The Veteran's service-connected surgical scar from removal of a sebaceous cyst is linear, superficial and painful; but is not unstable, deep, or resulting in any other disabling effects.  

2.  A back disorder was first manifested several years after the Veteran's active duty and is not causally or etiologically related to such service.

3.  At no time during the appeal period has a confirmed diagnosis of a disorder manifested by breathing problems been shown.

4.  A psychiatric disorder, to include PTSD, depression and anxiety, was first manifested several years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a surgical scar from removal of a sebaceous cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2011).

2.  The Veteran does not have a back disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).
3.  The Veteran does not have a disorder manifested by breathing problems that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  The Veteran does not have a psychiatric disorder, to include PTSD, depression or anxiety, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional letters dated in January 2009, February 2009, and April 2009 for the service connection issues on appeal and in October 2011 for the increased rating claim on appeal complied with VA's duty to notify the Veteran with regards to the issues on appeal.  These letters apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regards to the increased rating claim, the October 2011 correspondence informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

The Veteran testified that he receives disability benefits from the Social Security Administration (SSA).  A review of the claims file indicates that the Veteran's SSA records have not been obtained.  The Veteran indicated that his SSA records showed lifting restrictions.  He did not report that his benefits were based on his left knee scar at issue in his increased rating claim.  As for the service connection issues on appeal, as discussed in detail below, the Board is primarily denying the Veteran's claims due to lack of an in-service incurrence of an injury or disease.  Furthermore, the Veteran's testimony did not indicate that his SSA was based on the disorders that are on appeal.  Therefore, as there is little likelihood that post-service SSA records would be relevant to the issue of in-service injuries, the Board concludes that a remand to obtain the Veteran's SSA records is not warranted and would result in unnecessary delay in adjudicating the claims.  See Golz v. Shinseki, 590 F.3d 1317 (2010) (holding that VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant); see Sabonis v. Brown, 6 Vet. App. 426, (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

Pertinent VA examinations/opinions with respect to the increased rating issue on appeal were obtained in July 2010, June 2011, and October 2011; a VA examination/opinion with respect to the issue of service connection for a psychiatric disorder on appeal was obtained in June 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2010, June 2011, and October 2011 VA examinations obtained in this case are sufficient, as they collectively considered all of the pertinent evidence of record, including the statements of the Veteran, provided findings necessary to apply the appropriate rating criteria, and provided explanations for the opinions stated.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issues of an increased rating for a scar and service connection for a psychiatric disorder adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that medical opinions on the questions of service connection for a back disorder and a disability manifested by breathing problems are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.


II.  Analysis

A.  Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The Court has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, a staged rating is not warranted in this claim.  

Further, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that he is entitled to a rating in excess of 10 percent for the service-connected surgical scar caused by removal of sebaceous cyst.  See, e.g., August 2011 claim.

In this case, the Veteran has been diagnosed with a residual surgical scar from removal of sebaceous cyst from his left knee.  The scar has been rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804, which evaluates impairment from unstable or painful scars.

The Board observes that amendments were recently made to the rating criteria for skin, effective October 28, 2008, prior to the Veteran's claim.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Therefore, the Board will consider the Veteran's scar under the amended rating criteria.  

Pursuant to DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (2011).  Three or four scars that are unstable or painful warrant a 20 percent rating.  Id.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Id.

Note (1), which follows the rating criteria, provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Id.

Here, the Veteran was afforded a VA examination in July 2010.  (Although this examination was provided in connection with a previous claim, it is still pertinent as evidence within one year prior to an increased rating claim may be used to provide an increased rating. See 38 C.F.R. § 3.400(o)(2) (2011).)  The scar was reported to be on the Veteran's left lower extremity; it was faintly visible and on the medial aspect of the knee just distal to the patella.  The Veteran reported that the scar was hypersensitive to touch as when clothing brushed against it.  He reported that deeper pressure around the scar caused pain.  The pain was present adjacent to medial and superior points along the scar.  He denied any limitations on routine daily activities or employment due to the scar.  Examination revealed that the scar was, at its maximum size, 1.1 cm by 6.0 cm.  It was painful.  The scar had no signs of skin breakdown; was superficial; had no inflammation, edema or keloid formation; had no abnormal texture; had no hypo- or hyper- pigmentation; had no underlying soft tissue loss.  The skin was not indurated or inflexible; contour was not elevated or depressed; the scar was not adherent to underlying tissue; and had no other disabling effects.  The examiner opined that it had no significant effect on the Veteran's occupation and no effect on his usual daily activities.  

A second VA examination was obtained in June 2011, which addressed the Veteran's orthopedic and skin complaints.  The Veteran reported having pain, tenderness, and decreased flexion.  Examination revealed limited flexion bilaterally with pain on the left side.  The scar was linear, flat, superficial, oblique, and to the distal and medial side of the left knee, below the tibial plateau.  It was mildly tender.  There were no erosions, redness or swelling.  The scar was painful.  There was also no signs of skin breakdown; no inflammation, edema, or keloid formation; no abnormal texture; no hypo- or hyper- pigmentation; no underlying soft tissue loss.  The skin was not indurated or inflexible; contour was not elevated or depressed; it was not adherent to underlying tissue; and had no other disabling effects.  The scar had not changed in size since the last examination.  The Veteran was diagnosed with mildly tender surgical scar of the left lower leg and normal left knee exam.  The Veteran's condition had no significant effects on his usual occupation; the only effect on daily activities was a mild effect on chores.  

The Veteran was afforded a third VA examination in October 2011.  He was diagnosed with tender superficial surgical scar of the left lower leg.  There was one painful scar; it was nontender except when flexing the left knee.  The scar was not unstable; it was not both painful and unstable.  The scar was on the proximal medial side of the left lower leg.  It was superficial, skin tone in color, and flat.  It was a linear scar that was 6 cm in length.  The scar was nontender except when flexing the left knee.  The Veteran had full flexion of the left knee, but had a pulling sensation with complete flexion.  The scar was nonadherent and there was no muscle atrophy.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with the scar.  The Veteran had pulling pain when doing activities involving kneeling.

A review of the Veteran's treatment records dated through March 2012 fails to show that he has more than one or two painful scars or that his scar is both unstable and painful.  They also do not show findings pertinent to the application of other diagnostic codes used to rate skin disabilities.  

Accordingly, based on a review of the evidence, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected residual surgical scar from removal of a sebaceous cyst is not warranted.  In this case, the Veteran has been shown to have only one painful scar from his surgery.  A 20 percent rating requires three or four scars that are unstable or painful.  Therefore, the criteria for a 20 percent rating under DC 7804 are not met.  Furthermore, although Note (2), which follows the rating criteria, provides for the addition of 10 percent to the evaluation if the scar is both unstable and painful, such as not been shown.  Rather, the October 2011 examiner found that the scar was not both unstable and painful.  Indeed, a review of the pertinent treatment records and the VA examinations fails to show that the scar is unstable as no frequent loss of skin covering has been reported.  The scar has been shown to be superficial and painful on examination, which warrants the assigned 10 percent rating under DC 7804.  Therefore, the Board concludes that a rating in excess of 10 percent under DC 7804 is not warranted at any time during the pendency of this appeal.

The Board also finds that a rating in excess of 10 percent is not warranted under any of the other diagnostic codes used for rating scars.  DC 7800 evaluates burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, and neck.  Because the Veteran's scar is on his leg, DC 7800 is not for application.  DC 7801 evaluates burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  In this case, the VA examinations show that the Veteran's scar is linear and superficial.  Note (1) under DC 7801 shows that a deep scar is one associated with underlying soft tissue damage.  In this case, no underlying soft tissue damage has been shown and no medical professional has opined that the Veteran's left leg scar is deep.  Thus, a rating under DC 7801 is not warranted.  As the only rating available under DC 7802 is 10 percent and since the scar is linear, a higher rating under that diagnostic code is not available.  See 38 C.F.R. § 4.118, DCs 7800, 7801, 7802 (2011).

Lastly, under DC 7805, any disabling effects not considered under diagnostic codes 7800-7804 are to be rated under an appropriate diagnostic code.  Here, no disabling effects have been shown.  In this regard, the Board observes the Veteran's reports of painful motion due to his scar.  Although the scar has been shown to be painful, the June 2011 examiner found that the Veteran had an otherwise normal left knee examination.  In other words, the evidence fails to show that the Veteran has a disabling effect for which a separate rating is warranted.  Furthermore, the July 2010 examiner opined that the scar had no disabling effects.  Although the Veteran may have pain with movement, the evidence fails to show that the Veteran's pain results in a disabling effect.  The Board observes that the June 2011 examination revealed that the Veteran had the same degrees of motion for both his left and right leg.  Equal motion between his extremities weighs against a finding that the Veteran has a disabling effect on his left leg only as a result of the scar.  Even when the effect of motion was considered, it was specifically noted that the only symptom was at the end of the range, which would not result in a separately compensable rating.  38 C.F.R. § 4.71a (2011).  Therefore, the Board concludes that a rating for other disabling effects under DC 7805 is not warranted.  See 38 C.F.R. § 4.118, DC 7805 (2011).

Thus, the Board concludes that the totality of the evidence of record has not shown that the Veteran's residual surgical scar from removal of a sebaceous cyst warrants a rating in excess of 10 percent at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the criteria required for the next higher rating or a separate rating for this service-connected disability at any time during the current appeal.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the Veteran's residual surgical scar has resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the residual surgical scar from removal of sebaceous cyst has an effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability as a result of his service-connected scar.  The Board acknowledges that the Veteran filed a separate claim for entitlement to a total disability rating based on individual unemployability, which was denied in a June 2009 rating decision; the Veteran did not appeal.  Accordingly, no further discussion of the issue of entitlement to a total disability rating based on individual unemployability is necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Back Disability

The Veteran contends that he has a back disorder as a result of an injury sustained in service from being thrown into a rail while on board the USS Neosho during a storm.  See, e.g., December 2008 claim.  He contends that he sought treatment in service from a medic on the ship, but the medic just waived off his concerns.  See April 2012 Hearing Transcript (T.) at 10.  As discussed below, the Veteran contends that his psychiatric disorder resulted from the same incident that resulted in the back injury.  The Veteran reported that his injury happened during a hurricane.  See, e.g., December 2008 claim.  In his notice of disagreement, the Veteran reported that it occurred around July 1971 or August 1971.

A review of the Veteran's STRs fails to show any treatment for, or diagnosis of, any back complaints.  His separation examination in November 1971 revealed a clinically normal spine.  No back disorder or injury was noted.  

According to post-service medical records, a record dated in July 2009 shows that the Veteran reported a long history of low back pain.  In August 2009, the Veteran reported having chronic low back pain since service in 1971.  He reported that a storm hit and the ship rolled, causing him to fall overboard.  He hung from a rail.  He reported that since then he has had pain in his low back.  A muscular problem was suspected; examination was unremarkable.  A lay statement dated in November 2009 signed by a friend, but written in what looks to be the Veteran's handwriting, indicates that the Veteran has had back problems since service.  

A June 2010 supplemental statement of the case (SSOC) indicates that a February 2010 treatment record reveals that stretching exercises were prescribed for the Veteran's back.  The Board observes that a copy of the February 2010 record could not be located in the claims file.  However, there is no reason to believe that the June 2010 SSOC did not accurately report the evidence and thus, a remand to obtain a new copy of the February 2010 record is not necessary.  The Veteran's remaining post-service treatment records dated through March 2012 do not reveal the diagnosis of a back disorder.  

In connection with his psychiatric disorder claim, the RO attempted to verify the Veteran's reported injury/stressor.  A November 2011 response from the Defense Personnel Records Information Retrieval System (DPRIS) site for the United States Army and Joint Services Records Research Center (JSRRC) research indicates that the 1971 command history and July 1, 1971, to August 31, 1971 deck logs for the USS Neosho were reviewed.  The command history revealed that the ship was conducting operations in the Mediterranean Sea from April 26, 1971, to October 16, 1971.  The history and deck logs did not document the Veteran being thrown overboard as he claims.  Additionally, the 1971 Annual Hurricane/Tropical Data for Atlantic/Caribbean Report submitted by the UNISYS Weather revealed that there were six hurricanes during the period August 6, 1971, to September 20, 1971, and seven tropical storms during the period July 4, 1971, to November 22, 1971.  However, the report did not list any storms in the Mediterranean Sea or any affected maritime vessels.

At his hearing, the Veteran testimony indicated that he had a continuity of symptomatology following the initial injury discussed above.  His representative indicated that the current diagnosis was a cervical strain; the Veteran then testified that he received SSA disability benefits and SSA said that he could not lift over ten or 15 pounds.  T. at 14.  

Based on a review of the evidence, the Board finds that service connection for a back disorder is not warranted.  Although the Veteran has complained of chronic low back pain post service, and his representative indicated that the Veteran has been diagnosed with a cervical strain, the evidence fails to show that any back disorder is related to the Veteran's military service.  Additionally, with regards to having a current disorder, the Board observes that SSOCs indicate a diagnosis of arthritis; however, a diagnosis of arthritis pertaining to the Veteran's back has not been shown in the treatment records; nor has the Veteran reported having such diagnosis.  Therefore, the Board cannot conclude that the Veteran has arthritis of his spine.

In this case, the Board finds that the evidence fails to show that the Veteran incurred an in-service injury that led to chronic disability.  As discussed above, the Veteran's STRs are silent for any back complaints.  In this regard, the Board observes that the Veteran discharge examination in November 1971 separation examination revealed a normal spine.  

The Board acknowledges the Veteran's reports of injuring his back during a storm when he was thrown into a railing on board the USS Neosho.  However, the Board doubts the Veteran's credibility regarding that assertion.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board observes that at the time of the contended injury, in July 1971 or August 1971, the Veteran was treated in service on several occasions.  On July 29, 1971, the sebaceous cyst was removed.  Also, in July 1971, he was treated for sinus problems and fuel in his eyes.  In August 1971, the sutures from the cyst removal surgery were removed.  The fact that the Veteran was treated during this time period weighs against a finding that a medic refused to treat the Veteran following his falling overboard during a storm.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over four decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Therefore, the evidence does not support a finding that the Veteran incurred an in-service injury or disease to his back.  

The evidence also does not show that the onset of any current back disorder occurred during service.  As discussed above, the Veteran's STRs are silent for any back complaints and his separation examination revealed a normal spine.  The earliest showing of a back complaint is in 2009.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of back complaints, symptoms, or findings until over three decades between the period of active service and the claim is itself evidence which tends to show that no back disorder had its onset during service.  

In reaching this conclusion, the Board acknowledges the November 2009 lay statement, which indicates that the Veteran had back problems since service.  However, the Board questions the credibility of this statement for the same reasons as set forth above.  It is especially noteworthy that the Veteran's back was normal at the time of his separation from service.

The Board acknowledges the Veteran's belief that he has a back disorder that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without credible evidence of a back injury in service, the onset of a back disorder during active duty service, a continuity of pertinent symptomatology after service, or of an association between a back disorder and the Veteran's active duty, service connection for a back disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a back disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

Disorder Manifested by Breathing Problems

The Veteran contends that he has a disorder manifested by breathing problems due to asbestos exposure while on board the USS Neosho.  He contends having shortness of breath since service.  See, e.g., January 2009 statement.  The Veteran has indicated that he has not been diagnosed with a disorder and that his breathing problems "could" have been caused by asbestos.  Id.

Regarding asbestos-related diseases, the Board notes there are no laws or regulations specifically dealing with asbestos and service connection.  However, the VA Adjudication Procedure Manual, M21-1 (M21-1), and opinions of the Court and VA General Counsel provide guidance in adjudicating these claims.

In McGinty v. Brown, the Court observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases; nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 notes that inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, military equipment, etc.  Exposure to any simple type of asbestos is unusual except in mines and mills where the raw materials are produced.  See id. at 7.21(b)(1).  The latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  See id. at 7.21(b)(2).

"Asbestosis is pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  McGinty, 4 Vet. App. at 429.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs may include dyspnea on exertion and end-respiratory rales over the lower lobes.  Clubbing of the fingers occurs at late stages of the disease.  Pulmonary function impairment and cor pulmonale can be demonstrated by instrumental methods.  Compensatory emphysema may also be evident.  See Adjudication Procedure Manual, M21-1, Part VI, 7.21(c).

Neither the Manual M21-1 nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment v. West, 13 Vet. App. 141, 146 (1999).  See also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

Here, the Veteran's STRs show no treatment for, or diagnosis of, any type of breathing or lung disorder.  They also do not show any respiratory complaints.  The Veteran's November 1971 separation examination revealed clinically normal lungs and chest.  His service personnel records confirm that he was stationed on board the USS Neosho.  There is no indication that the Veteran's duties during his military service included working in any of the occupations listed above as having major exposure to asbestos.  As noted above, exposure to any simple type of asbestos is unusual except in mines and mills where the raw materials are produced.  See Adjudication Procedure Manual, M21-1, Part VI at 7.21(b)(1).  

According to post-service medical records, the Veteran has not been diagnosed with a disorder manifested by breathing problems.  Although the Veteran has reported problems with shortness of breath, his treatment records do not show such complaints.  The November 2009 lay statement shows that the Veteran had breathing problems after service.  

At his hearing, the Veteran testified that he could see the asbestos on the ship.  T. at 16.  He reported that his problems with breathing began about six months after he was discharged from service.  Id. at 17.  He is not currently receiving any treatment for a lung problem.  Id.  The shortness of breath occurred when he did extraneous activity that would not cause shortness of breath in others.  Id. at 18.  The Veteran testified that he had never really sought care for his breathing problems.  Id. at 21.  There is no indication in the Veteran's testimony, or his contentions throughout this appeal, that his SSA records would reveal any diagnosis of a disorder manifested by breathing problems.  

Based on a review of this evidence, the Board finds that service connection for a disorder manifested by breathing problems is not warranted.  Initially, the Board finds that the evidence does not show a diagnosis of a disorder manifested by breathing problems.  Indeed, the Veteran himself has admitted that he has no diagnosis of such a disorder and also that he has not received any treatment for breathing complaints.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent evidence reflective of a disorder manifested by breathing problems at any time during the appeal period.  Although the SSOCs indicate a diagnosis of bronchiectasis, the Board reiterates that the medical records do not show a diagnosis, nor has the Veteran reported having a diagnosis.  

Additionally, the evidence fails to show that the Veteran incurred an in-service event, injury, or disease to his lungs.  In this case, the Veteran's only contention has been exposure to asbestos.  However, the evidence does not support the Veteran's assertion of asbestos exposure.  As noted above, the Veteran did not engage in any occupation during service that has been associated with asbestos exposure.  There is no indication in his personnel records or STRs that he had such exposure.  No other evidence such as buddy statements from those who served with the Veteran has been submitted to support his assertion that he was exposed to asbestos in service.  Thus, the Board finds that the Veteran did not incur an injury to his lungs from asbestos in service.

The Board acknowledges the Veteran's reports of having shortness of breath since service and the November 2009 lay statement indicating that the Veteran had breathing problems since service.  However, as discussed above, the Board questions the credibility of this statement as the handwriting of the statement is distinctly similar to the Veteran's handwriting, as evidenced by the several handwritten statements submitted by the Veteran during the course of this appeal.  Even if a disorder manifested by shortness of breath was diagnosed, absent evidence of the incurrence of an in-service event, injury, or disease to his lungs, service connection is not warranted.  

In this regard, the Board acknowledges the Veteran's belief that he has a disorder manifested by breathing problems that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to diagnosis and etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Consequently, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a disability manifested by breathing problems.  At no time since the Veteran filed his claim for service connection for a disorder manifested by breathing problems in December 2008 has a diagnosed disorder to account for his symptoms been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Without evidence of an onset of a diagnosis of disorder manifested by breathing problems, evidence of an in-service event, injury, or disease in service, or evidence of an association between the Veteran's complaints and his active duty, service connection for a disorder manifested by breathing problems is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a disorder manifested by breathing problems.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a disability manifested by breathing problems is denied.  See 38 U.S.C.A §5107.

Psychiatric Disability

The Veteran contends that he has a psychiatric disorder, to include PTSD, depression, and anxiety as a result of being thrown overboard while on board the USS Neosho in service during a storm around July 1971 or August 1971.  See, e.g., July 2009 notice of disagreement.  In his initial December 2008 claim, the Veteran reported that he was not in fact thrown overboard as later claimed.  Rather, in contending the incurrence of a back injury, the Veteran reported that a hurricane hit USS Neosho and he was thrown to the port side and hit a rail that "kept me from going overboard."  Subsequently, in his July 2007 notice of disagreement, he reported that he was thrown "halfway overboard" and that he was "hanging on for my life."  His other reported stressor is essentially that he feels guilt for his participation in the Vietnam War.  See, e.g., January 2009 stressor statement.  

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD Form 214 shows that he did not receive any decorations or medals denoting participation in combat.  Indeed, the Veteran has not claimed participation in combat.  Where VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . .  and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

As the Veteran has not reported fear of hostile military or terrorist activity, the amendment does not apply to his appeal.  Accordingly, his statements concerning the alleged stressors may not be accepted, standing alone, as sufficient proof of their occurrence.  

A review of the Veteran's STRs fails to show any treatment for, or diagnosis of, any psychiatric complaints.  His separation examination in November 1971 revealed a clinically normal psychiatric system.  No psychiatric disorder was noted.  According to the Veteran's personnel records, he had some behavioral problems.  A performance evaluation for the period from March 1970 to September 1970 was generally positive.  However, subsequent performance reports for the periods from September 1970 to March 1971, April 1971 to September 1971, and September 1971 to December 1971 were generally negative.  His reported problems included no desire to advance or improve his career; needing constant supervision to complete tasks; being constantly late; talking back to superiors; not getting along well with others; doing as little as possible; and having a bad military appearance.  The September 1971 to December 1971 report shows that the Veteran was not recommended for reenlistment.  Additionally, the Veteran also received three nonjudicial punishments in service.  In November 1970 and December 1970, he was absent and in January 1971, he was accused of stealing money.  Subsequently, a Special Court Martial in March 1971 found him not guilty of the theft.  

According to post-service medical records, a PTSD screen in October 2005 and a depression screen in November 2007 were both negative.  In April 2008, the Veteran did not mention a diagnosis of depression; it was noted that a depression screen was negative.  However, a depression screen in November 2008 was positive.  A mental health suicide risk assessment note dated in November 2008 shows that the Veteran reported no attacks, mortars/rockets, incidences or experiences that he went through or witnessed in service that would be assessed as traumatic events.  The Veteran reported that he thought a lot about what was done in Vietnam and how he contributed to death and destruction by helping supply the oil and other products used by aircraft carriers where the planes were launched to drop bombs.  He reported a long history of depression going back to his discharge from service.  The Veteran was diagnosed with depression in November 2008; it was reported to have existed for 35 plus years.  

A problem list dated in July 2009 indicates that the Veteran had a diagnosis of anxiety disorder in addition to depression.  In November 2009, the Veteran was opined to exhibit symptoms and a history consistent with PTSD.  The November 2009 statement indicates that the Veteran had problems getting along with people after service and was depressed and anxious.  

The Veteran was afforded a VA examination in June 2011.  He reported being treated by VA since 2008 for his psychiatric problems.  He denied any combat experience.  His reported stressor was that he was on a ship when it encountered a bad storm.  He was then thrown off the ship by the waves and wind and was thrown over the rail and held on to a metal bar until he could pull himself to safety some 15 minutes later.  He reported that he feared for his life and believed he was going to die by drowning or being killed by a shark.  Following an exhaustive examination, the Veteran was diagnosed with depressive disorder not otherwise specified (NOS) and anxiety disorder NOS; he did not meet the criteria for PTSD.  The examiner opined that the Veteran's reported stressor met the DSM-IV stressor criterion.  The examiner opined that the Veteran's depressive disorder and anxiety disorder were not related to his in-service behavior problems.  Rather, the Veteran's diagnoses were due to the reported accident.  The examiner noted that many of the Veteran's problems in service occurred prior to the accident, which reportedly occurred in August 1971, and that a performance evaluation following the accident was also undesirable and consistent with the ones prior to the accident.  The Veteran indicated that he did not report the accident to his superiors because he was afraid he would get into further trouble.  It was the examiner's conclusion that the Veteran's depressive disorder NOS and anxiety disorder NOS were most likely caused by or a result of his military service.

In light of the examiner's positive nexus opinion to the Veteran's reported stressor of being thrown overboard, the RO attempted to verify that stressor.  As discussed above, a November 2011 response from the DPRIS/JSRRC indicates that the command history and deck logs for the USS Neosho were reviewed and did not document the Veteran being thrown overboard as he claims.  Additionally, the 1971 Annual Hurricane/Tropical Data for Atlantic/Caribbean Report submitted by the UNISYS Weather revealed that there were six hurricanes during the period August 6, 1971, to September 20, 1971, and seven tropical storms during the period July 4, 1971, to November 22, 1971.  However, the report did not list any storms in the Mediterranean Sea or any affected maritime vessels.

A statement from the Veteran's VA physician dated in November 2011 shows that when the Veteran was thrown overboard, he had to hang on to a rail for a number of hours.  A second letter from that physician dated in January 2012 again indicates that the Veteran had to hang on to a rail for a number of hours.  The physician indicated that the Veteran's condition was most likely related to his military service and the reported stressor of being thrown overboard.  Treatment records as recent as March 2012 shows that the Veteran was diagnosed with anxiety disorder, PTSD, and depressive disorder NOS.  The diagnoses continue to be related to the Veteran's reported stressor of being thrown overboard. 

At his hearing, the Veteran testified that his noted behavioral problems in service began after he started thinking about the deaths that occurred from bombing raids.  T. at 4.  He testified seeing a family physician after discharge from service and mentioning his psychiatric problems, but that the physician was unable to do anything.  Id. at 7-8.  With regards to being thrown off the ship, the Veteran testified that it was only about ten minutes before he was able to pull himself back up, but that it felt like hours.  Id. at 13.  

Based on a review of the evidence, the Board finds that service connection for a psychiatric disorder, to include PTSD, depression, and anxiety is not warranted.  Although the Veteran has been shown to be diagnosed with depressive disorder, anxiety disorder, and PTSD post-service, and the June 2011 examiner provided a positive nexus opinion, the Board finds that the Veteran does not have a verified in-service stressor or that he incurred an event, injury, or disease to his psychiatric system in service.  As discussed above, the Veteran has reported two stressors and the June 2011 examiner opined that the Veteran's depressive disorder and anxiety disorder are related to the reported stressor of being thrown overboard.  However, the Board finds that the evidence does not support a finding that such an event actually occurred.  As discussed above, DPRIS/JSRRC was unable to verify that stressor.  Additionally, no other evidence such as buddy statements, which could be used to corroborate the Veteran's reported stressor, is of record.

Furthermore, the Board doubts the Veteran's credibility regarding this stressor.  assertion.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden at 1481.  In this case, the Veteran has been inconsistent.  

When he initially filed his claim in December 2008, the Veteran did not contend being thrown overboard.  Rather, he reported that he injured his back by being thrown into a rail, which kept him from going overboard.  Furthermore, the November 2008 mental health note shows that the Veteran did not report any traumatic incidents in service; no mention was made of him being thrown overboard at that time.  Instead, he mentioned his feelings of guilt in participating in the Vietnam War.  Additionally, in his January 2009 stressor statement, the Veteran did not report being thrown overboard; at that time, he continued to assert his feelings of guilt in participating in the war.  Indeed, it was not until his July 2009 notice of disagreement, after he had been notified of the denial of service connection for PTSD, did the Veteran begin to contend that he was thrown overboard.

Since the Veteran initially reported that he was not thrown overboard, and since his first treatment records and initial stressor statement fail to show a report of that stressor, the Board doubts the Veteran's credibility.  Also, the Board observes that the November 2011 and January 2012 letters from the Veteran's physician indicates that the Veteran reportedly hung on to a rail for hours, when the Veteran has only reported hanging on for about ten minutes.  Since the Veteran reported that it felt like hours, the Board is unsure whether the physician made a mistake in writing the statements, or whether the Veteran was being inconsistent again.

In light of the Veteran not being credible,  the Board finds that such an event did not actually occur.  As for the Veteran's other stressor of guilt, no medical professional has provided any opinion indicating that such stressor is sufficient to support a diagnosis of a psychiatric disorder.  

With regard to the Veteran's claim that he has PTSD, without evidence of a verified stressor, service connection for PTSD cannot be granted.  38 C.F.R. §§ 3.304(f); 4.125(a).  Furthermore, the preponderance of the medical evidence does not show that the Veteran actually meets the DSM-IV criteria for a diagnosis of PTSD.  As noted above, although the Veteran's treatment records show a diagnosis of PTSD, the June 2011 examination shows that the Veteran did not meet the criteria for a diagnosis of PTSD.  Because of the thoroughness of the examination, the Board concludes that the evidence does not establish a definite diagnosis of PTSD in accordance with the DSM-IV.  Service connection for PTSD requires a diagnosis of such disability in accordance with the DSM-IV, which has not been shown.  38 C.F.R. §§ 3.304(f), 4.125(a).  Therefore, without a verified stressor and since the evidence does not support a finding that the Veteran has a diagnosis of PTSD in accordance with the DSM-IV at any time during the current appeal, the Board concludes that service connection for PTSD is not warranted.  

As for the Veteran's depression and anxiety, although the June 2011 examiner opined that such diagnoses were related to his military service, since the Board finds that the reported event that those diagnoses were predicated upon did not occur, service connection for depressive disorder and anxiety disorder is not warranted.  

The evidence also does not show that the onset of any current psychiatric disorder occurred during service.  As discussed above, the Veteran's STRs are silent for any psychiatric complaints.  The earliest showing of psychiatric complaints is in 2008.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of psychiatric complaints, symptoms, or findings treatment until over three decades between the period of active service and the claim is itself evidence which tends to show that no psychiatric disorder had its onset during service.  

In reaching this conclusion, the Board acknowledges the Veteran's reports of symptoms since service and the November lay statement to that effect; which, as discussed above, appears to be written in the Veteran's handwriting.  However, even if the Veteran did experience symptoms prior to November 2008, the Board reiterates that the evidence fails to show that the incurrence of an event that led to his diagnoses actually occurred.  

The Board acknowledges the Veteran's belief that he has a psychiatric disorder, to include PTSD, depression, and anxiety, that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an in-service stressor, the onset of a psychiatric disorder during active duty, a continuity of pertinent symptomatology after service, or competent evidence of an association between a psychiatric disorder, and a verified stressor, service connection for a psychiatric disorder, to include PTSD, depression, or anxiety, is not warranted.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, depression, and anxiety.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, depression, and anxiety, is denied.  See 38 U.S.C.A §5107.



ORDER

Entitlement to a rating in excess of 10 percent for a surgical scar from removal of a sebaceous cyst is denied.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a disorder manifested by breathing problems is denied.

Entitlement to service connection for a psychiatric disorder, to include PTSD, depression, and anxiety, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


